﻿Mr. President, I wish at the outset to address to you our warmest congratulations on your unanimous election to the high and responsible office of President of the thirty-fourth session of the General Assembly of the United Nations. I do so with special pleasure because you are a representative of a country whose successful socio-economic progress has been well known to and admired by us, a country with which Poland is developing mutually beneficial and fruitful co-operation. We are convinced that your remarkable diplomatic talents and your rich international experience will significantly add to the constructive work of this session.
150.	May I also be allowed to express our gratitude and respect to Mr. Indalecio Lievano, the outgoing President of the General Assembly, who conducted the work of the last session with great dedication and efficiency.
151.	Allow me also to assure Mr. Kurt Waldheim, the Secretary-General, of our traditionally high regard of and support for his active efforts aimed at the implementation of the purposes of the United Nations.
152.	The important and at times tragic developments of the last year have not halted the trends towards ensuring lasting world peace and social progress and providing man with dignified living conditions. This gives reason for satisfaction to Poland and to all States that dearly cherish the cause of peace, and it justifies hope for progress in resolving the key problems of the day, to which this session of the General Assembly can and should make a significant contribution.
153.	Last year's record is, however, not totally positive. Tensions in various regions have been maintained, wars have continued, and new armed conflicts have emerged throughout the world. The tension, the wars and the conflicts stem from the obstinate denial of the legitimate rights of nations; they result from a policy of aggression, as has been the case in the Middle East and in southern Africa, or from the hegemonistic aspirations of a great Power in South-East Asia. Nor has success been achieved in effectively curbing the arms race. Disruptions in the global economic situation, notably in the field of energy and raw materials, as well as protectionist practices and other barriers to the development of international trade, have given rise to the justified concern of many of the nations of the world.
154.	All this poses difficult and responsible tasks for the United Nations and most importantly the duty of effectively settling controversial problems and developing international co-operation, the fundamental conditions for the maintenance and consolidation of world peace. I am stressing this latter point as representative of a people that 40 years ago was the first to stand up, weapons in hands, against the aggression by Hitler's Third Reich. In an unequal struggle the people of Poland gave proof of supreme heroism and a spirit of sacrifice. Under an onslaught of enemy forces, towns fell, divisions succumbed and entire armies perished. But, in spite of heavy odds, the Polish people never surrendered—quite the contrary; our people, through its movement of national resistance, in its struggle on all fronts in the Second World War, made a major contribution to the victory of the anti-Nazi coalition. In this fight it suffered enormous losses: 6 million killed and massacred and more than 40 per cent of the national wealth destroyed or plundered. The memory of the victims and the tragic experiences of the Second World War, which took a toll of more than 50 million human lives throughout the world, still remains vivid.
155.	Drawing as it does the right conclusions from these tragic experiences, in the 35 years of its existence the Polish People's Republic has consistently spared no effort to bring about a peaceful development of Europe and the world, enhancing understanding, mutual trust and friendship among nations, in keeping with the lofty purposes and principles of the Charter of the United Nations—that very Organization of which Poland was one of the founding Members. Its noble ideals have also been included in the Message of the Polish people to the peoples and parliaments of the world, adopted on 1 September of this year. They were referred to on the same day by the leader of the Polish people, Edward Gierek, who stated:
"Peace is the supreme and most sacred right of every man and of all nations. Peace is the right to life. That is the most important conclusion mankind should draw from the experiences of the last war, and from its entire history."
156.	Acting in that spirit, at the thirty-third session of the General Assembly, Poland proposed a draft Declaration on the Preparation of Societies for Life in Peace", a document which earned widespread support. I wish to note with satisfaction that during the past nine months since the adoption of the Declaration by the General Assembly, it has elicited a lively response from broad segments of the international community, including the young people to whom it is particularly addressed. The ideas of the Declaration have been endorsed by numerous international organizations, including UNESCO, governmental and nongovernmental organizations. I am taking this opportunity to thank most warmly all delegations which lent our initiative their valuable support. I am also glad to inform the Assembly that the Government of the Polish People's Republic is preparing a concrete programme for the implementation of the Declaration in Poland, to be presented to the United Nations in due course.
157.	Inspired by those ideas, the people of Poland are solemnly observing the year of Dr. Janusz Korczak, which has been recognized by UNESCO as one of the anniversaries of great personalities and events, in commemoration of an eminent thinker, moralist, educator and writer, who has devoted and given his life to the cause of children and youth.
158.	On Edward Gierek's initiative, a Janusz Korczak Memorial Institute will be built in Warsaw, to promote the ideals confirmed by the sacrifice of his life, the welfare of the child and the cause of peace. It is our earnest hope that both the Institute and the recently established International Korczak Society will be given recognition and support by the international community, commensurate with the humanistic values they represent.
159.	During his memorable pilgrimage to Poland, at the site of the former Auschwitz-Birkenau concentration camp, Pope John Paul II spoke of the atrocities and the senseless futility of war, which should be sternly condemned. He defended the right of man to live in peace and pointed out that the responsibility for wars does not only fall upon those who start them, but also on those who fail to do all they can to prevent them.
160.	Just as the co-operative effort of the great Powers, which made their decisive contribution to the defeat of fascism, was indispensable for the victory of the anti-Nazi coalition in the Second World War, today, too, progress in detente and disarmament invariably calls for co-operation of the great Powers, bound by the Charter to ensure peace and international security. Equally indispensable is the need for active participation in such efforts and co-operation on the part of other States.
161.	The very same principles and ideals which gave birth to the Declaration on the Preparation of Societies for Life in Peace have determined the Polish People's Republic's active stance in favour of disarmament. We believe that curbing the arms race represents a task the implementation of which is of paramount importance to world peace. The danger of the arms race is that it engulfs more and more States, that it is turning into a technological race that it involves more and more people and absorbs growing material resources and, consequently, that instead of strengthening international security, it undermines it.
162.	Preventing a further qualitative and quantitative arms race is becoming an ever-pressing imperative of the day. Special responsibility in that regard rests upon the great Powers and other States with significant military and economic potential.
163.	Guided by our sense of joint responsibility for international peace Poland, as in the past, so also today, is trying to make a contribution to disarmament negotiations by advancing constructive initiatives of its own or in concert with its allies. An important platform of tangible disarmament measures has been offered in the Declaration of the States Parties to the Warsaw Treaty adopted at the meeting of the Political Consultative Committee, held at Moscow on 23 November 1978. 
164.	We are glad to note that numerous forums of disarmament negotiations are already functioning, that a considerable number of States are involved in them and that significant progress has been achieved on some of the issues. This justifies our hope that curbing the arms race is a realistic proposition and, once it has been achieved, it will serve as a point of departure for specific reductions of armed forces and armaments. What is badly needed is the goodwill, trust and co-operation of all the participants in the negotiations, combined with strict adherence to the principle of equal security of all States.
165.	This latter principle, today more than ever before, is becoming one of the basic foundations, not of disarmament negotiations alone, but also of progress in relations among States. It should therefore be adequately reflected in those United Nations documents which outline our Organization's basic activities in consolidating peace and strengthening international security and disarmament.
166.	Respect for the principle of equal security of States has made possible the signing by the USSR and the United States of a historic Treaty on the Limitation of Strategic Offensive Arms. We regard the signing as a political event of importance for world peace and the policy of detente, as an auspicious starting-point for the continuation of negotiations aimed at a further limitation, reduction and, eventually, elimination of nuclear weapons. The second round of SALT has been an encouraging example of how to seek realistic compromise solutions to other problems of disarmament and controversial political issues. Poland welcomed with appreciation both the Treaty in question and the meeting in Vienna between Leonid Brezhnev and Jimmy Carter, confident that the Treaty will soon enter into force, thereby enabling the third round of the SALT discussions to start and, we hope, providing favourable stimuli to other disarmament negotiations.
167.	At a time when nations are awaiting further progress in limiting armaments, on which they are pinning their hopes for more effective solutions to problems of economic and social development, it is particularly important that States refrain from taking any steps likely to increase military tensions and intensify the arms race, thus adversely affecting chances for disarmament agreements. This calls, first of all, for the prohibition of the development and the introduction of new types and systems of weapons of mass destruction, particularly neutron weapons,
168.	In the context of disquieting reports that certain States intend to acquire nuclear weapons and are developing the technological facilities for their production, the strengthening of the regime of non- proliferation of nuclear weapons also takes on special significance. We believe that the time available before the second Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons should be utilized further to strengthen the non- proliferation regime and, at the same time, to develop broad international co-operation in the peaceful uses of nuclear energy.
169.	The drafting of an international agreement on the strengthening of guarantees of the security of non- nuclear States, in accordance with the proposals submitted by the Soviet Union, would be of great importance for the strengthening of the non-proliferation regime itself and, in a more general context, the consolidating of world peace. Hence we firmly support the creation of nuclear-free zones and zones of peace in various parts of the world, a subject to which we have devoted and will continue to devote much attention.
170.	It is only natural that Poland, situated as it is in a sensitive central part of Europe, should manifest special interest in measures of a regional character. Together with its allies Poland last May submitted a number of new specific proposals, including in particular, an initiative to convene, at a political level, a conference of all European States, the United States and Canada aimed at easing military confrontation in Europe.  We note with satisfaction that these proposals have given rise to a broad positive response in a number of countries of Western Europe. A certain convergence of intent with other States—for instance, the well-known proposal on disarmament presented by France —seems to be a favourable element in the realization of the idea of such a conference.
171.	It is obvious—and nobody doubts this—that the process of political detente, if it is to be lasting and steadily growing and lead to increasing trust among States, must be complemented by progress in the sphere of military detente. An important role in that process should be played by broadly conceived confidence-building measures going beyond the traditional military notion of the term.
172.	The basic confidence-building measure which goes beyond the military aspects of the term is the full implementation in letter and spirit of the binding inter-national agreements—both bilateral and multilateral— that enrich international law. Indeed, that law should be adequately reflected in the respective domestic legislation of the signatory States, so as to give practical administrative effect to obligations under international agreements.
173.	We are also of the view that the provisions contained in the Final Act of the Conference on Security and Co-operation in Europe should be included in the domestic legislation of States which have solemnly signed it in Helsinki. This unique "act of peace" constitutes an important European confidence-building platform which should have an increasing impact upon the limitation of armaments and accelerate the conclusion of disarmament agreements.
174.	We continue to attach great importance to the Vienna talks on the mutual reduction of armed forces and armaments in Central Europe. Together with the Soviet Union, Czechoslovakia and the German Democratic Republic, we have submitted a number of compromise proposals, the adoption of which would help to break the deadlock in the negotiations. We hope that our Western partners will reciprocate by responding to them in an equally constructive spirit.
175.	I should like to emphasize the special significance of the draft declaration on international cooperation for disarmament which has been submitted by our neighbour and friend the Czechoslovak Socialist Republic. We are convinced that the adoption of such a declaration would serve to stimulate disarmament efforts and accelerate progress at various levels of disarmament negotiations. We 'give it our full support.
176.	The need for world peace, the concern to ensure coming generations a peaceful future, the necessity for more effective handling of global problems of economic and social development, including assistance to developing countries—all this speaks in favour of intensifying disarmament negotiations through the existing channels and opening up new forums for the creation of a political climate that would facilitate agreement. That is why Poland believes that conditions are ripe for holding a World Disarmament Conference and supports the convening of such a conference as soon as possible.
177.	We are particularly happy that, in spite of various actions on the part of cold-war and reactionary forces, the process of detente has made further progress, particularly in Europe. Poland is making its own contribution to this positive development of the situation, and the recent visits and meetings at the highest level between Poland and Western European States, including France, the Federal Republic of Germany and the Netherlands, attest to that. We genuinely hope that the meeting to be held in 1980 in Madrid will be fully in keeping with the Final Act of the Conference on Security and Co-operation in Europe and, in particular, its Declaration of Principles Guiding Relations Between Participating States, and will give fresh impetus to the policy of detente. A particularly important task is to avert the threat of a new round in the arms race implied by the plans of the North Atlantic Treaty Organization to expand and modernize its nuclear and rocket weaponry. It is equally important to begin new efforts towards intensifying economic, scientific and cultural co-operation in Europe, particularly in the fields of energy, the protection of the environment and transportation.
178.	While particularly concerned with ensuring the peaceful development of Europe, we also remain mindful of the significance of those positive developments for the whole world. It is well known that peace and detente are indivisible; hence these positive changes should include all regions of the world by assuming a lasting and irreversible character.
179.	We are convinced that Europe at peace can make a constructive and worthy contribution to the strengthening of security and the development of international co-operation. The more we strengthen security in Europe and deepen confidence between East and West, the more significant that contribution will be. The most urgent task of the moment must therefore be to strive to establish an effective security system in Europe based not upon the balance of fear and the existence of opposing blocs having developed military and political structures but on respect for political and territorial realities, mutual trust and respect in good faith for mutual interests and intentions. Such a vision of Europe focused on unity rather than division should, in our view and that of our allies, form the basis of the programme of action of the European States.
180.	Turning to the problems of Asia, I should like from this rostrum to express our heartfelt sympathy with the Vietnamese people, who have in the long years of struggle for their national and social liberation made an outstanding contribution to the global process of decolonization and national affirmation.
181.	We support the efforts of the Socialist Republic of Viet Nam, which, resisting aggression and opposing constant external pressure, has undertaken the tremendous and arduous task of rebuilding the country destroyed by long and cruel wars. Like the peoples of Laos and Kampuchea, the Vietnamese people have, by their heroism and suffering, earned our understanding, support and assistance.
182.	The Polish people was particularly shocked by the immensity of the misery and crimes inflicted by the Pol Pot regime upon the people of Kampuchea. The tragedy of that nation brings to mind our own experience in the not-too-distant past: the mass extermination of our people by the Nazi invaders. We therefore view the overthrow of the genocidal Pol Pot regime and the proclamation of the People's Republic of Kampuchea as political events of momentous consequence. We believe that the universal recognition of these facts is an indispensable premise for promoting the cause of peace and stability in South-East Asia.
183.	We regret that there is still no progress in the peaceful and just settlement of the Middle East conflict. The separatist agreement has failed to bring such a settlement any closer; rather, it has generated new tensions and difficulties. In our opinion, any steps taken in that regard must genuinely aim at a comprehensive solution to the problem, in accordance with the security requirements of all the parties concerned. They should above all take due account of the rights of the people of Palestine, including their right to form an independent State. That right, as well as the recognition of the Palestine Liberation Organization as the sole authentic representative of the Palestinian people, is gaining ever wider international support and recognition.
184.	We likewise fully support the efforts of the peoples of Zimbabwe and Namibia to gain genuine independence and we share in their rejection of any attempts at artificial solutions which in reality are meant to extend the rule of neo-colonialism and racism. We condemn apartheid in South Africa and that country's policy which threatens the independence of African States. We support the activities of the Organization of African Unity designed to eliminate the vestiges of imperialist and colonial domination and to liquidate apartheid and all forms of racism.
185.	We welcomed with satisfaction the news of the overthrow of the brutal dictatorship in Nicaragua. We salute the people of Nicaragua and wish them success in the reconstruction and progressive development of their country.
186.	Poland fully shares the concern at the international level over manifestations of the policy of domination and hegemonism. We therefore support the proposal submitted the day before yesterday by the Minister for Foreign Affairs of the Union of Soviet Socialist Republics, Andrei Gromyko, to include on the agenda of the present session of the General Assembly an item entitled "Inadmissibility of the policy of hegemonism in international relations". The Polish delegation believes that a debate on this pressing issue and the adoption of an appropriate resolution will represent an important contribution to the struggle for the elimination of obstacles to the process of detente and the strengthening of peace on the basis of the equal sovereignty of all States.
187.	Poland, as a socialist State, proud of its traditions of struggle, as we say,' 'for your freedom and for ours", has always stood and will continue to stand on the side of those States and peoples who must still fight for their freedom and independence, for their right to a sovereign national existence, for their economic independence, for a just place in the family of nations of the world with equal rights, for social justice, for human rights and for the true respect and promotion thereof. Faithful to these objectives and ideals, in the past 26 years Poland has frequently sent its political and military representatives to participate in missions of peace in various parts of the world. It is gratifying to see that an increasing number of States and political forces include these noble ideals in their programmes of action. The Sixth Conference of Heads of State or Government of Non-Aligned Countries recently held in Havana bears witness to that, inter alia. Poland welcomed the results of that Conference as a demonstration of the growing, constructive role of the movement of non- aligned States.
188.	The question of restructuring economic relations is awakening the lively interest of all States of the world, without exception. The current general debate at this session, as well as those in numerous other international organizations, is a pertinent reflection of this interest.
189.	The problem is important and indeed pressing, particularly because all countries of the world must confront, even though to varying degrees, multifaceted difficulties which hamper their economic growth.
190.	It is, at the same time, an extremely complex problem, which calls for the abolition of the old, unjust principles of international economic relations which make it difficult for a number of States to effect indispensable changes in their economic structure. Hence, under the circumstances, the road towards restructuring economic relations and overcoming the present difficulties leads first and foremost through development of international economic co-operation in all fields on the basis of the principles of equality, sovereignty, non-discrimination and mutual advantage. In our opinion, efforts towards that end could be greatly assisted by the examination of long-term trends in economic development. This research could reconcile the interests of all regions of the world, developed and developing alike, in harmonious co-operation. The Polish delegation to the current session of the General Assembly will submit an appropriate draft resolution on that question. 
191.	Poland understands fully and views with sympathy the expectations of the developing countries in connexion with the new international economic order. We ourselves, for decades deprived of independence, inherited conditions of severe underdevelopment. Only quite recently, we, too, had to rebuild our country after the monstrous destruction brought about by the Second World War. We, too, attach great importance to the implementation of the progressive principles of the new international economic order and to the improvement in the over-all economic situation, which in the long term would serve the just interests of all States. Such an attitude should be reflected in the international development strategy for the 1980s, in the preparation of which Poland is actively participating.
192.	Today, more than ever before, there is need for a good deal of imagination and political goodwill in the concerted effort of all States to normalize the world economic situation. Such an effort should include all States. For the order to be effective, it must be based upon a realistic assessment of the contribution which each State, according to its industrial, scientific, technological or raw-material potential, can and should make for the benefit of all. It is only natural that the contribution of those who have for centuries amassed excessive profits from exploitation and discriminatory economic relations with other countries will have to be different from the contribution of those who not only have no such record but who in the past were themselves victims of foreign economic exploitation, or whose possessions were ravaged by wars, the biological and economic consequences of which have often endured to this day.
193.	Such an approach might well strengthen the principle of justice in international economic relations.
194. As part of the world economic system, Poland can hardly remain immune to its defects, particularly its protectionism and other forms of discrimination, the inflationary rise of prices on the world markets of the essential raw materials, fuels and finished products that we need.
195.	Consequently, we are actively seeking possible means of reducing the negative effects on the world market, in both our bilateral and our multilateral relations. We attach vital importance in that respect to our co-operation within the Council for Mutual Economic Assistance. Our approach in this field goes hand in hand with our participation in world-wide efforts on the basis of the principles which I have just mentioned.
196.	In implementing the idea of partnership for development, Poland has recently adopted governmental programmes aimed at expanding co-operation with the countries of Africa, Asia and Latin America. In particular, we declare our readiness to pursue and to develop co-operation through the use of our experts in the developing countries, as well as through the training of students and specialists in Poland. We fully support the recommendations and objectives of General Assembly resolution 33/135 on increasing the role of the specialized agencies in training qualified personnel for the developing countries, and we declare our readiness to co-operate in their implementation.
197.	We are constantly promoting and expanding our economic relations with developing countries. We are linked with a number of them by active trade exchanges and industrial co-operation that bring mutual advantages. Different and new forms are now emerging that includes joint enterprises, multiform scientific and technological co-operation and the expansion of activities in the field of personnel training at different levels for their national economies. Lack of qualified personnel is at present one of the principal difficulties being encountered by many developing countries, and it is one that must be overcome.
198.	We fully understand that, in addition to mobilization of their own forces, which are the determining factor of development, most developing countries are in need of outside assistance. This is especially true of States with the lowest national income. Within its own capabilities and in keeping with its system of economic co-operation with foreign countries, Poland is making specific efforts in this direction, paying particular attention to scientific and technological co-operation. We therefore view favourably the objectives set forth by the United Nations Conference on Science and Technology for Development held in Vienna. In order to seek new and effective technological solutions, conserve energy, engage in a more rational utilization of existing coal resources and find new, alternative sources of energy we need an unobstructed flow of scientific information and the pooling of the creative efforts of all States.
199.	We reject pessimistic or catastrophic visions of the future of the world. The harmonious economic development of the world is a feasible goal, and this implies increased expansion of international economic co-operation. In that respect, Europe offers opportunities for intensifying economic co-operation through a broader utilization of that important instrument—the ECE.
200.	The experience of many countries and of developing countries in particular, demonstrates that appropriate economic growth is dependent on social factors. For this reason, in the opinion of the Polish delegation and in conformity with our draft resolution, more attention should be given to the social aspect of this problem in the preparations under way for the third development decade. Included in this are essential matters affecting man's living conditions and dignity, such as a just division of national income, guaranteed access for all to education and medical care, the granting of equal rights to women and expanded child care.
201.	The observance of the International Year of the Child, which has been marked in Poland by the inauguration of the Child Health Centre in Warsaw, a symbolic memorial erected in memory of the children who died during the Second World War, should in our opinion contribute to accelerating work on the drafting of an international convention on the rights of the child, as Poland has proposed.
202.	We attach great weight to providing the best possible conditions of life and development for that basic unit of society, the family. Our concern has been embodied in a special governmental organ, the Council for Family Affairs, which has been established and is functioning under the auspices of the Council of Ministers of the Polish People's Republic.
203.	From what I have said here and from what we have heard in other statements given from this rostrum, a rather simple conclusion flows: we are living in a world that is full of difficult problems, but one that is at the same time full of hope and prospects. As we do each year, we have come here not only to draw up a balance- sheet of those difficult problems, but primarily in order to attempt to solve them through the joint efforts of all of us—to solve them in a just and constructive manner, mindful of a better future for all mankind.
204.	I took the liberty of beginning my statement with a reference to the fateful outbreak of the Second World War 40 years ago. In conclusion, let me say that since that event, the world has become a better and a more secure place in which to live. Let us do all we can further to promote and broaden this positive trend, in the name of peace, progress and prosperity for all nations. It is in this spirit that the delegation of the Polish People's Republic also intends to work at this current session of the General Assembly.